Ferera v Active Temporaries Ltd. (2022 NY Slip Op 02338)





Ferera v Active Temporaries Ltd.


2022 NY Slip Op 02338


Decided on April 07, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 07, 2022

Before: Kapnick, J.P., Webber, Friedman, Kennedy, Mendez, JJ. 


Index No. 20908/17E Appeal No. 15599 Case No. 2021-03338 

[*1]Denny Ferera, Plaintiff-Respondent,
vActive Temporaries Ltd., et al., Defendants-Appellants.



An appeal having been taken to this Court by the above referenced appellants from an order of the Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about March 11, 2021,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated March 28, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: April 7, 2022